




RESIGNATION AGREEMENT
AND GENERAL RELEASE OF CLAIMS


THIS RESIGNATION AGREEMENT AND GENERAL RELEASE OF CLAIMS (the “Agreement”) is
entered into by and between Michael Seaton (“Executive”) and Extreme Networks,
Inc. (the “Company”). This Agreement will become effective on the eighth day
after it is signed by Executive, provided that Executive has not revoked this
Agreement (by email notice to dhonda@extremenetworks.com) prior to that date.


FACTUAL RECITALS


This Agreement is entered into with respect to the following facts:


A.    Executive was previously employed by the Company as its Worldwide Vice
President of Sales and Services;
B.    Executive resigned voluntarily from his employment with the Company
effective May 31, 2012; and
C.    It is the Company's desire to provide Executive with certain separation
benefits that he would not otherwise be entitled to receive upon his
resignation, and to resolve any claims that Executive has or may have against
the Company.
Accordingly, Executive and the Company now agree as set forth below.
AGREEMENT
1.Voluntary Resignation From Employment, Positions, and Offices. Executive
hereby confirms his voluntary resignation from his employment with the Company,
and from all positions and offices that he held with the Company effective as of
May 31, 2012, (the “Resignation Date”). Through and including the Resignation
Date, Executive will assist Company in duties as requested by Company including
but not limited to transition assistance and Company will continue to verify and
confirm Executive's employment with the Company.
2.Acknowledgment of Payment/Receipt of All Wages and Benefits. Except payment
for base salary, expense reimbursements, and commissions owed to him through the
Resignation Date, Executive acknowledges that he has been paid in full all wages
(including, but not limited to, base salary, commissions, expense
reimbursements, and accrued, unused paid time off), and has received all
benefits, that Executive earned during his employment with the Company, with the
sole exception being those being those benefits to which he is entitled through
the Resignation Date. Except payment for base salary, expense reimbursements,
and commissions through the Resignation Date, Executive understands and agrees
that he is not entitled to, and shall not receive, any further compensation or
benefits from the Company, including stock benefits, except as set forth below
in Section 3.
3.Severance Payment and Modification of Stock Options. Subject to Executive's
execution of this Agreement (without revocation during the seven-day revocation
period described below) and compliance with the terms of this Agreement, the
Company shall provide Executive with a lump sum payment equal to $137,500 and
six months of COBRA payments, less applicable withholding, by no later than July
15, 2012.
Notwithstanding anything to the contrary contained in the Extreme Networks, Inc.
Stock Option Agreement or Stock Option Plan, Executive and the Company agree
that Executive shall have a period of




--------------------------------------------------------------------------------




4 months following the Resignation Date (through September 30, 2012) to exercise
his right to purchase any or all of the vested shares under the Extreme
Networks, Inc. Stock Option Agreement. Vesting of all option shares shall cease
effective the Resignation Date. Except as modified by this Section 3,
Executive's rights with respect to exercise the vested shares, all equity
interest(s) shall continue to be governed by and subject to the terms and
conditions of the Extreme Networks, Inc. Stock Option Agreement or any other
applicable equity plans/agreements.
4.General Release of Claims. As consideration for the stock option modifications
described in Section 3, Executive and his successors release the Company, its
parents and subsidiaries, and each of those entities' respective current and
former shareholders, investors, directors, officers, employees, agents,
accountants, attorneys, tax advisors, insurers, legal successors and assigns, of
and from any and all claims, actions and causes of action, whether now known or
unknown, which Executive now has, or at any other time had, or shall or may have
against those released parties based upon or arising out of any matter, cause,
fact, thing, act or omission whatsoever occurring or existing at any time up to
and including the date on which Executive signs this Agreement, including, but
not limited to, any claims for breach of express or implied contract, wrongful
termination, constructive discharge, retaliation, fraud, defamation, infliction
of emotional distress or national origin, race, age, sex, pregnancy, sexual
orientation, disability or other discrimination or harassment under the Civil
Rights Act of 1964, the Americans with Disabilities Act, the Age Discrimination
in Employment Act, the California Fair Employment and Housing Act, or any other
applicable law. Notwithstanding the above release of claims, it is expressly
understood that this release does not apply to, and shall not be construed as, a
waiver or release of any claims or rights that cannot lawfully be released by
private agreement. This release of claims shall not affect Executive's existing
indemnity rights from the Company (whether pursuant to contract or statute,
including, but not limited to, his indemnity rights pursuant to California Labor
Code section 2802), which rights shall remain in full force and effect. In
addition, the above release of claims, is not intended to apply to or impact any
continuing obligations the Company may have related to Executive's 401(k).
5.Civil Code Section 1542 Waiver. Executive acknowledges that he has read
section 1542 of the Civil Code of the State of California, which states in full:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
Executive waives any rights that he has or may have under section 1542 (or any
similar provision of the laws of any other jurisdiction) to the full extent that
he may lawfully waive such rights pertaining to this general release of claims,
and affirms that he is releasing all known and unknown claims that he has or may
have against the parties listed in Section 4 above.
6.Agreement Not To Assist With Other Claims. Executive agrees that he shall not,
at any time in the future, encourage any current or former Company employee, or
any other person or entity, to file any legal or administrative claim of any
type or nature against the Company or any of its officers or employees.
Executive further agrees that he shall not, at any time in the future, assist in
any manner any current or former Company employee, or any other person or
entity, in the pursuit or prosecution of any legal or administrative claim of
any type or nature against the Company or any of its officers or employees. This
Section shall not apply to the Executive's participation in any legal or
administrative proceeding pursuant to a duly-issued subpoena or other compulsory
legal process.




--------------------------------------------------------------------------------




7.Prior Agreement and Return of Company Property. Executive acknowledges and
agrees that he shall continue to be bound by and comply with the terms of any
proprietary rights, assignment of inventions, and/or confidentiality agreements
between the Company and Executive, a copy of each having been provided to
Executive at his request. To the extent that he has not already done so, by the
Resignation Date, Executive will promptly return to the Company, in good working
condition, all Company property and equipment that is in Executive's possession
or control, including, but not limited to, any PDAs, files, records, computers,
computer equipment, cell phones, credit cards, keys, programs, manuals, business
plans, financial records, and all documents (whether in paper, electronic, or
other format, and all copies thereof) that Executive prepared or received in the
course of his employment with the Company.
8.Non-Disparagement. Executive agrees that he will not make any disparaging
statements about the Company, or any of its services, products, officers,
employees, or directors, except to the extent that such statements are made
truthfully in response to a duly-issued subpoena or other compulsory legal
process.
9.Non-Solicitation. Executive agrees that for a period of one year following the
Resignation Date, he will not, on behalf of himself or any other person or
entity, directly or indirectly solicit any employee of the Company to terminate
his/her employment with the Company.
10.Section 409A Compliance. The Company intends that income provided to the
Executive pursuant to this Agreement will not be subject to taxation under
Section 409A of the Internal Revenue Code (“Section 409A”). The provisions of
this Agreement shall be interpreted and construed in favor of satisfying any
applicable requirements of Section 409A of the Code. However, the Company does
not guarantee any particular tax effect for income provided to the Executive
pursuant to this Agreement. In any event, except for the Company's
responsibility to withhold applicable income and employment taxes from
compensation paid or provided to the Executive, the Company shall not be
responsible for the payment of any applicable taxes incurred by the Executive on
compensation paid or provided to the Executive pursuant to this Agreement. In
the event that any compensation to be paid or provided to Executive pursuant to
this Agreement may be subject to the excise tax described in Section 409A, the
Company may delay such payment for the minimum period required in order to avoid
the imposition of such excise tax.
11.Governing Law. This Agreement shall be interpreted in accordance with and
governed by the laws of the State of California.
12.Severability. If any provision of this Agreement is deemed invalid, illegal,
or unenforceable, that provision will be modified so as to make it valid, legal,
and enforceable, or if it cannot be so modified, it will be stricken from this
Agreement, and the validity, legality, and enforceability of the remainder of
the Agreement shall not in any way be affected.
13.Dispute Resolution. In the event of any disputes or claims between the
parties, including, but not limited to, any claims that are based upon or arise
out of this Agreement or any alleged breach of this Agreement, the parties agree
that all such disputes or claims shall be resolved by binding arbitration in the
manner described in the Employment Agreement, a copy of which has been provided
to Executive at his request.
14.Entire Agreement and Modification. This Agreement, along with any agreements
described in Sections 3 and 7 (all as modified herein), any other applicable
equity plan, and the Indemnity Agreement between the parties dated October 20,
2011, constitute the entire agreement between the parties with respect to the
subject matter hereof and supersede all prior negotiations and agreements
between the parties, whether written or oral, including the Employment Agreement
(other than the arbitration provision described in Section 13, which is
incorporated herein as described in Section 13), which agreements are hereby
terminated and of no further legal force or effect. This Agreement may not be
modified or amended except by a document signed by an authorized officer of the
Company and Executive.




--------------------------------------------------------------------------------










[INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------






EXECUTIVE ACKNOWLEDGES THAT HE HAS CONSULTED WITH AN ATTORNEY PRIOR TO SIGNING
THIS AGREEMENT AND THAT HE IS GIVING UP ANY LEGAL CLAIMS (AS DESCRIBED ABOVE IN
SECTIONS 4 AND 5) HE HAS AGAINST THE PARTIES RELEASED ABOVE BY SIGNING THIS
AGREEMENT. EXECUTIVE UNDERSTANDS THAT HE MAY HAVE UP TO 21 DAYS TO CONSIDER THIS
AGREEMENT, THAT HE MAY REVOKE IT AT ANY TIME DURING THE 7 DAYS AFTER HE SIGNS
IT, AND THAT IT SHALL NOT BECOME EFFECTIVE UNTIL THAT 7-DAY PERIOD HAS PASSED.
EXECUTIVE ACKNOWLEDGES THAT HE IS SIGNING THIS AGREEMENT KNOWINGLY, WILLINGLY
AND VOLUNTARILY IN EXCHANGE FOR THE STOCK OPTION MODIFICATIONS DESCRIBED IN
SECTION 3, WHICH HE WOULD NOT OTHERWISE BE ENTITLED TO RECEIVE.






Dated: May 6, 2012
/s/ Michael Seaton








Dated: May 7, 2012


EXTREME NETWORKS, INC.




By: /s/ Diane Honda
Its: VP, General Counsel
 
 







